DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status - Response to Amendment
2.  Applicant’s 5/11/22 Amendment, which amended various claims and added new claim 21, is entered.  Claims 1-21 are pending and are allowed over the prior art of record. 
In view of the amended claims, the prior double-patenting rejection is withdrawn since the amended claims are narrower and sufficiently different in scope than those of the allowed parent application 14/881,474 to obviate a need for a double-patenting rejection. 
Regarding the withdrawn prior 101 rejection, in view of the pending amended claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 USC §101, the 101 rejection is withdrawn and the pending claims are allowed since the instant claims recite additional features and/or elements, including the various recited interaction between the workbench application, the multiple user interfaces and the multiple APIs executing on and/or interacting with the computing device, which interactions in combination with the other recited features integrate the abstract idea recited by the claims into a practical application of the abstract idea by providing a technological improvement to the operation of the computing device. 

3.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 19 (where independent claims 1 and 10 include substantially the features of claim 19): 
 “present a first user interface for a text entry application to a user, wherein the first user interface includes one or more notes fields in which free-form text may be entered by the user, the first user interface is presented on one or more display screens, and the workbench application is linked to the text entry application via a first application programming interface (API); 
receive, via one or more input devices and the first user interface, freeform text that the user entered in at least one of the one or more notes fields, wherein the freeform text is received by the workbench application from the linked text entry application via the first API; 
present a second user interface for a data reporting application to the user, wherein the second user interface is presented on at least one of the one or more display screens, and the workbench application is linked to the data reporting application via a second API; 
identify, by an auto-population unit of the workbench application, one or more data entry fields of the second user interface corresponding to the one or more keywords; 
automatically populate, by the auto-population unit of the workbench application via the second APL the one or more data entry fields of the second user interface based upon the one or more keywords; and 
cause, via the second APL the linked data reporting application to store data for the one or more data entry fields in a data storage record.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696